Citation Nr: 0004560	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-02 442	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
20, 1998, Board decision, which denied entitlement to a claim 
of entitlement to service connection human immunodeficiency 
virus (HIV).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1986.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran as to whether there 
was clear and unmistakable error in a March 20, 1998 Board 
decision.  

The Board notes that a motion for reconsideration the March 
1998 decision was denied in November 1998.  This case comes 
before the Board on motion by the appellant as to clear and 
unmistakable error in the June 3, 1998 Board decision.


FINDINGS OF FACT

1.  The March 1998 Board decision found that the appellant 
had not presented evidence of a well grounded claim for 
service connection for HIV.  

2.  The appellant has alleged that the claim for service 
connection for HIV should have been granted as the evidence 
had shown that she had contracted HIV as the result of a 
needle stick while searching the cell of a prisoner as part 
of her duties as a guard in a military correctional facility; 
she further alleged that the Board failed to consider all the 
evidence of record.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the March 20, 1998 Board decision, which found that her claim 
for service connection for HIV was not well grounded, fails 
to meet the threshold pleading requirements for revision of 
the decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the March 20, 1998 Board 
decision, which had found that her claim for service 
connection for HIV was not well grounded.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  That decision had 
found that the veteran's claim for service connection for HIV 
was not well grounded because she had failed to present any 
competent evidence that the infection had been incurred 
during her active service.  

The veteran alleges that she was given a vaccine for 
hepatitis B, which had been made from human blood, which was 
not tested for HIV at that time.  She also reiterated her 
contentions that she had been stuck by needles when searching 
the cells of prisoners.  These arguments were before the 
Board in 1998.  Such allegations do not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The veteran has continued to argue that the Board failed to 
properly weigh the evidence of her needle sticks in service 
(which were not corroborated by the objective record), as 
well as the argument that she contracted the virus because of 
a vaccine given to her to prevent hepatitis.  These 
arguments, however, represent no more than disagreements as 
to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.  

A review of the record indicated that there was no objective 
evidence that the veteran contracted HIV during service, nor 
was there any competent medical opinion relating this 
disorder to her period of military service.  Accordingly, the 
failure to conclude that the veteran had presented a well 
grounded claim for service connection for HIV is not an 
"undebatable" error.  The March 20, 1998 Board decision was 
consistent with and supported by the law then applicable for 
determining the well groundedness of claims for service 
connection.  38 U.S.C.A. § 5107(a) (West 1991).  Therefore, 
the Board finds that the denial of service connection for 
HIV, on the basis that it was not well grounded, was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.

Thus, after a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error of either fact or law in the March 20, 
1998 Board decision.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the March 20, 1998 Board decision 
on the grounds of CUE is denied.



		
	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals


 


